ELECTRONIC CITATION: 2012 FED App. 0004P (6th Cir.)
                               File Name: 12b0004p.06


             BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: MARTHA LEE,                                    )
                                                      )
            Debtor-Appellant.                         )             No. 11-8053
______________________________________                )




                          Appeal from the United States Bankruptcy Court
                 for the Southern District of Ohio, Western Division at Cincinnati.
                                           No. 11-12011.

                                 Decided and Filed: April 18, 2012

   Before: EMERSON, FULTON and SHEA-STONUM, Bankruptcy Appellate Panel Judges.

                                      ____________________

                                             COUNSEL

ON BRIEF: Nathan L. Swehla, LERNER, SAMPSON & ROTHFUSS, Cincinnati, Ohio, for
Appellee. Martha Lee, Cincinnati, Ohio, pro se.

                                      ____________________

                                            OPINION
                                      ____________________

       MARILYN SHEA-STONUM, Bankruptcy Appellate Panel Judge. Martha W. Lee, the pro
se debtor in this case, appeals from a July 14, 2011 bankruptcy court order granting the Appellee’s
motion to dismiss the debtor’s chapter 11 case for abuse.1 Consistent with the Judge’s remarks at


        1
         Reference to the appellee in this matter is complicated by a state court merger that took place
in April 2011. When the original mortgage on the property at issue in this case was taken out on July
31, 2006, “JPMorgan Chase Bank, National Association,” was the mortgagee. On November 18,
2008, “JPMorgan Chase Bank, National Association,” assigned its interest in the property to “Chase
Home Finance, LLC.” On April 27, 2011, “Chase Home Finance, LLC,” merged with and into
the hearing, the order also granted Appellee’s requests for in rem relief against the debtor’s real
property pursuant to 11 U.S.C. §§ 105 and 362(d)(4) and declared that the case dismissal was with
prejudice for a period of 180 days pursuant to 11 U.S.C. § 109(g). The order also included relief not
discussed at the hearing.


         For the reasons that follow, we affirm in part and remand in part the order of the bankruptcy
court.


                                     I. ISSUES ON APPEAL


         The issues presented in this appeal are whether the bankruptcy court erred (1) in dismissing
the debtor’s chapter 11 case for abuse; (2) in dismissing the debtor’s case with prejudice for a period
of 180 days pursuant to 11 U.S.C. § 109(g); and (3) in granting Appellee permanent in rem relief
with respect to the real property at 2309 Kemper Lane in Cincinnati, Ohio pursuant to 11 U.S.C.
§§ 105 and 362(d)(4). Additional issues are (1) whether Appellee had standing to move for
dismissal of Debtor’s case with prejudice pursuant to 11 U.S.C. §§ 349(a) and 1112(b) and
(2) whether the order submitted by Appellee and entered by the Court included relief not addressed
at the hearing and not available under the statutory provisions on which Appellee relied.


                     II. JURISDICTION AND STANDARD OF REVIEW


         The Bankruptcy Appellate Panel of the Sixth Circuit (“Panel”) has jurisdiction to decide this
appeal. The United States District Court for the Southern District of Ohio has authorized appeals


“JPMorgan Chase Bank, National Association.” The resulting entity is known as “JPMorgan Chase
Bank, National Association.” Consequently, the post-merger entity and the original mortgagee have
the same name.
       It is the post-merger entity that filed the motion to dismiss the debtor’s bankruptcy case on
April 12, 2011. JPMorgan Chase Bank, N.A. filed the motion as “JPMorgan Chase Bank, National
Association, Successor by Merger to Chase Home Finance, LLC.” In order to clarify which party
the Panel is referring to in this opinion, the post-merger entity of “JPMorgan Chase Bank, National
Association” will be referred to as “Appellee.” All references to the pre-merger entity known as
“JPMorgan Chase Bank, National Association,” will be to “JPMorgan Chase Bank.” All references
to Chase Home Finance, LLC will be to “Chase Home Finance.”

                                                  -2-
to the Panel and no party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§ 158(b)(6), (c)(1). A final order of the bankruptcy court may be appealed as of right pursuant to
28 U.S.C. § 158(a)(1). For purposes of appeal, a final order “ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.” Midland Asphalt Corp. v. United
States, 489 U.S. 794, 798, 109 S. Ct. 1494, 1497 (1989) (citations omitted).


A.     Order Dismissing Case and Granting Appellee In Rem Relief from Automatic Stay


       An order granting a motion to dismiss a chapter 11 case “for cause” is final for purposes of
appeal, AMC Mortg. Co. v. Tenn. Dep’t of Revenue (In re AMC Mortg. Co., Inc.), 213 F.3d 917, 920
(6th Cir. 2000), as is an order which dismisses a case with prejudice. Cusano v. Klein (In re
Cusano), 431 B.R. 726, 729 (B.A.P. 6th Cir. 2010). An order granting relief from the automatic stay
is also a final, appealable order. State Bank of Florence v. Miller (In re Miller), 459 B.R. 657, 661
(B.A.P. 6th Cir. 2011).


       The dismissal of a bankruptcy case “for cause” is reviewed for an abuse of discretion as is
the determination that said dismissal be with prejudice. Mitan v. Duval (In re Mitan), 573 F.3d 237,
241 (6th Cir. 2009); Cusano v. Klein (In re Cusano), 431 B.R. 726, 737 (B.A.P. 6th Cir. 2010). A
bankruptcy court’s decision to lift the automatic stay pursuant to 11 U.S.C. § 362(d) is also reviewed
for an abuse of discretion. Trident Assocs. Ltd. P’ship v. Metro. Life Ins. Co. (In re Trident Assoc.
Ltd. P’ship), 52 F.3d 127, 130 (6th Cir. 1995). “An abuse of discretion occurs only when the [trial]
court relies upon clearly erroneous findings of fact or when it improperly applies the law or uses an
erroneous legal standard.” Kaye v. Agripool, SRL (In re Murray, Inc.), 392 B.R. 288 (B.A.P. 6th Cir.
2008); See also Barlow v. M.J. Waterman & Assocs., Inc. (In re M.J. Waterman & Assocs., Inc.),
227 F.3d 604, 607-08 (6th Cir. 2000) (“An abuse of discretion is defined as a ‘definite and firm
conviction that the [court below] committed a clear error of judgment.’ ” (citing Soberay Mach. &
Equip. Co. v. MRF Ltd., Inc., 181 F.3d 759, 770 (6th Cir. 1999) (alteration in original)). “The
question is not how the reviewing court would have ruled, but rather whether a reasonable person
could agree with the bankruptcy court’s decision; if reasonable persons could differ as to the issue,
then there is no abuse of discretion.” In re M.J. Waterman & Assocs., Inc., 227 F.3d at 608.



                                                  -3-
       B.      Motions Filed on June 29 and 30, 2011


       In addition to the issues set forth above, Debtor has also asserted that the bankruptcy court
erred by refusing to grant four motions she filed on June 29 and 30, 2011: (1) motion for a jury trial
on the issue of dismissal of her case with prejudice, (2) motion to waive the filing fee or extend the
time within which to pay the fee, (3)“Motion for disqualifying the Robel [sic] Properties LLC’s
attorney’s qualification,” and (4) motion to postpone a ruling on Appellee’s motion to dismiss. The
bankruptcy court did not set a hearing on any of the four motions, nor did the court treat those
motions as objections to Appellee’s motion to dismiss Debtor’s case. The deadline for filing a
response to Appellee’s Motion to Dismiss was June 2, 2011. As a result, the motions filed by Debtor
on June 29 and 30, 2011, were past the responsive deadline and the bankruptcy court was under no
obligation to consider them as responses since they were untimely. Although the bankruptcy court
acknowledged at the June 30, 2011 hearing that Debtor had filed the motions, it did not rule on those
motions. (“The only motion before the court now is the one filed by JP/Morgan Chase.” (June 30,
2011 Transcript of Hearing at 14-15, Bankr. Case No. 11-12011)). Consequently, there is no order,
interlocutory or otherwise, for this Panel to review with respect to the motions filed by Debtor on
June 29 and 30, 2011.


                                           III.   FACTS


       Over the last three years, Martha W. Lee, (“Debtor”), has filed 3 skeletal petitions in the
Southern District of Ohio. On October 20, 2009, Debtor filed a chapter 13 petition for bankruptcy
relief which was dismissed on March 5, 2010, for failure to file a plan and/or schedules (case number
09-16913) (the “Chapter 13 Case”). Two months later, Debtor filed a pro se chapter 7 petition which
was dismissed on October 19, 2010, upon the Chapter 7 Trustee’s motion to dismiss for failure to
produce proper documentation at the first and fourth settings of her § 341 meeting of creditors (case
number10-13250) (the “Chapter 7 Case”). On April 5, 2011, Debtor filed another pro se petition,
this time under chapter 11, out of which the current appeal arises.


       According to the schedules in her chapter 11 case, Debtor is the title owner of ten parcels of
real estate in New Jersey and Ohio, including 2309 Kemper Lane in Cincinnati, Ohio (the “Kemper

                                                  -4-
Lane Property”).2 Schedule D indicates that Chase Home Finance holds the first mortgage on the
property. Debtor listed the amount of Chase Home Finance’s claim as $175,246 with an unsecured
portion of $55,246.


       According to Schedule I, Debtor’s monthly income consists of $1,000 from operation of a
food truck and $5,340.00 in rental income from real property. There is nothing in the petition which
indicates which particular parcels of real property generate this income or which parcels are currently
occupied; however, Debtor stated in her objection to Appellee’s motion to dismiss her case that
“most of the properties are currently vacant.”


       On May 12, 2011, Appellee filed a motion to dismiss Debtor’s case “for cause” (“Motion
to Dismiss”).3 The dispute between Appellee and Debtor centers around the Kemper Lane Property
which has a somewhat long and complicated history vis a vis the parties.


       After Debtor originally defaulted on the mortgage on the Kemper Lane Property in July 2008,
Chase Home Finance filed a state court foreclosure complaint against the property on November 24,
2008. Chase Home Finance proceeded with the foreclosure action until October 20, 2009, when
Debtor’s Chapter 13 Case stayed the state court action. Following dismissal of Debtor’s Chapter 13
case on March 5, 2010, Chase Home Finance filed a Notice of Termination of Stay in state court and
the foreclosure action resumed.


       The foreclosure action was stayed once again when Debtor filed the Chapter 7 Case on May
12, 2010. Chase Home Finance filed a motion for relief from the automatic stay in that case and that
motion was granted without objection on August 16, 2010. Chase Home Finance resumed its
foreclosure action on September 3, 2010, by filing a Motion to Reactivate Proceeding in the state

       2
        Debtor listed the 2309 Kemper Lane Property as “2309-2311 Kemper Lane” on her petition;
however, the copies of the promissory note and mortgage only show the 2309 portion of the property.
Neither of these parcels is her residence.
       3
        Although Appellee styled its motion as a motion to dismiss “pursuant to 11 U.S.C. Section
1307" and made legal arguments therein pursuant to § 1307(c), the proper section to seek dismissal
of Debtor’s case was 11 U.S.C. § 1112(b); however, because §§ 1112(b) and 1307(c) both provide
for dismissal of a case “for cause,” Appellee’s error was harmless.

                                                  -5-
court. The state court granted that motion on September 16, 2010; however, the foreclosure
proceeding was stayed a third time when Debtor filed her chapter 11 petition on April 5, 2011.
Debtor has made no payments on the Kemper Lane Property since July 2008. The estimated
outstanding mortgage arrearage is $65,597.32.


        In the Motion to Dismiss, Appellee asserted that Debtor lacked good faith in filing her
chapter 11 petition and, in filing three unsuccessful petitions for relief, Debtor was abusing the
bankruptcy process and asked that Debtor’s case be dismissed “for cause.” Appellee also asserted
that “unless this case is immediately dismissed and sanctions in the form of a permanent bar from
filing or a 180 day bar from filing further petitions for relief is ordered with the dismissal, Debtor
will again attempt to frustrate Creditor’s right to have its collateral sold at Sheriff’s sale.” (Mot. To
Dismiss at 5). Appellee sought this relief pursuant to 11 U.S.C. §§ 109(g) and 349(a). Lastly,
Appellee sought in rem relief against the Kemper Lane Property pursuant to 11 U.S.C. § 105 and
asked the bankruptcy court to grant it “in rem relief in the form of a permanent bar against the Debtor
or anyone in contractual privity with the Debtor or anyone having or purporting to have a possessory
interest in the” Kemper Lane Property from ever listing the property or the debt thereon in a future
bankruptcy petition. (Id. at 7.) Appellee alleged that the bankruptcy court had the power to issue
such an order under 11 U.S.C. § 105 because “[s]uch an order is necessary from this Court to prevent
the sham of the filings by the Debtor, which is merely a continuing attempt to live rent-free in the
Residence.”4 Appellee asserted that a 180-day bar to refiling would not be sufficient to protect their
security interest because the Debtor “will find a way to delay the foreclosure case in order to enable
[her] to use the bankruptcy system again to thwart Creditor in its effort to liquidate its collateral.”
(Id.)


        Debtor filed an objection to the Motion to Dismiss on May 20, 2011 asking the court to
withhold its ruling. She did not cite any present circumstances that would justify such a delayed
ruling and admitted that her income prospects were speculative, at best. The bankruptcy court set




        4
        Despite Appellee ’s reference to the Kemper Lane Property as the “Residence” in its motion
to dismiss, Debtor has never used the Kemper Lane Property as her residence. (June 30, 2011
Transcript at 5.)

                                                   -6-
a hearing on the Motion to Dismiss and Debtor’s objection thereto for June 30, 2011. The BNC
served notice of this hearing on Debtor on May 28, 2011.


       Thirty minutes prior to the hearing on the Motion to Dismiss, Debtor filed a motion to
postpone “the judge’s decision.” Although Debtor had previously been optimistic about her potential
to increase her income drastically in a short period of time, she now admitted that she had been
unable to do so. Again, she asked the bankruptcy court to delay ruling on the Motion to Dismiss.


       The bankruptcy court conducted a hearing on the Motion to Dismiss and Debtor’s objection
thereto on June 30, 2011. At the hearing, the court made the following statements:

       Ms. Lee, you've been before this Court before on at least two other occasions asking
       for relief under Title 11. … Both of those cases were dismissed for various reasons
       … It also seems that you were not aggressively or diligently pursuing your cases as
       well. It seems as if what's been happening with this Court is that you filed to prevent
       the foreclosure proceedings from going forward but yet you've not taken the
       appropriate action in order to get your case in a posture for confirmation in the
       instance of the Chapter 13 or for relief under Chapter 7. You've not complied with
       the requirements that have been set forth by the appropriate parties in any of those
       cases. …
       [Y]our opportunities in bankruptcy have not been wisely used. You've let your cases
       languish, you've not produced documents that were required, you've not followed
       through on your Chapter 13 Plan and you've not paid [the filing fee] in installments,
       which is a benefit granted by the Court upon request [allowing] payments on the
       filing fees which are necessary for you to be able to proceed. Unless you can show
       status as an in pauperis person you can’t necessarily get relief in bankruptcy unless
       those filing fees are paid. …
       And it seems to this Court that you have been using bankruptcy as a buffer to prevent
       the foreclosure proceedings from going forward and that is not what this bankruptcy
       court is supposed to do. It's here for those who come before the Court in an honest
       and forthright manner to be able to get relief in bankruptcy from the oppression of
       their debt, but they've got to do that in an honest fashion and in a forthright fashion.
       And from what I see before me and the record here, that's not quite what's been
       happening here.
(June 30, 2011 Transcript at 7-8, 11, and 13).


       Although Appellee’s request for permanent in rem relief against the Kemper Lane Property
included a request that Debtor or anyone in contractual privity with her or anyone purporting to have


                                                 -7-
a possessory interest in the Kemper Lane Property be “permanently barred from ever listing . . . the
debt owed to Creditor in a future bankruptcy petition,” there was no mention at the hearing of this
aspect of Appellee’s requested relief. A review of the bankruptcy court transcript indicates that the
court’s only intention with regard to the motion for prospective relief from the automatic stay was
to prohibit the debtor and those in contractual privity with her from using the automatic stay as a
shield against foreclosure:

        And so what they are asking for and what this Court is inclined to grant is a request
        that the stay under 362 not be affective again if you do file for bankruptcy relating to
        this property. It seems to me, based upon the record before us, that that’s a
        reasonable request and the relief will be granted. So do you understand that?
        ....
        So if your situation changes and you find yourself in a better position financially,
        again, the first thing you should do is not to file a pleading with this Court or any
        other court perhaps until you’ve found yourself a lawyer and hired that person . . . .
        ....

        If you’ll [directed to Appellee’s counsel] supply the Court with an order we’ll grant
        both the motion to dismiss with provisions under Section 109(g) as well as the in rem
        relief that you requested under 362(d)(4) to prevent a filing of bankruptcy and the
        automatic stay from affecting this particular piece of collateral which is in the
        possession of your client.


(June 30, 2011 Transcript at 20 and 24).

        As directed by the court, Appellee submitted an order granting its motion to dismiss which
the court signed and entered on July 14, 2011. Despite the fact that the permanent bar against ever
listing the debt in a subsequent case was not discussed at the hearing, the order contained language
to that effect:

        (1) The Motion is granted and the within Chapter 11 bankruptcy proceeding is
        dismissed subject to the conditions set for this order, and that in rem relief should be
        granted as to the real estate set forth below pursuant to 11 U.S.C. Section 362(d)(4)
        and Section 105.
                  (a) Debtor, or anyone in contractual privity with the Debtor or anyone
                  having or purporting to have a possessory interest in the real
                  property located at 2309 Kemper Lane, Cincinnati, Ohio 45206
                  (hereafter “Property”), is permanently barred from ever listing said

                                                   -8-
               Property or the debt owed to Creditor in a future bankruptcy petition;
               and the automatic stay on any filing of a petition for relief made in
               violation of such in rem relief shall be declared invalid;
               (b) Debtor, Martha Lee, is prohibited from filing any future
               bankruptcy proceedings for 180 days; and the automatic stay on any
               filing made in violation of such order be declared invalid.

(Order Granting Motion to Dismiss at 2) (emphasis added). This language mirrors the language in
the prayer for relief in Appellee’s Motion to Dismiss.

       Debtor filed a timely appeal of the July 14, 2011 bankruptcy court order on July 27, 2011.

                                       IV.     DISCUSSION

A.     Standing

       In her brief to this Panel, Debtor alleges that Appellee was not the proper party to seek
dismissal of her case or to seek relief from the automatic stay on the Kemper Lane Property because
it did not have a valid assignment of the mortgage. “It has been reported that In [sic] some of the
Appellate decision the court also ruled that the lender must have a valid assignment of mortgage
before filing a foreclosure complaint.” (Appt. Brief Page 3-1.) The only assignment of the
mortgage and note on the Kemper Lane Property occurred on November 18, 2008, when JPMorgan
Chase Bank assigned its interest in the property to Chase Home Finance, LLC. Appellee thereafter
re-acquired its interest in the property when Chase Home Finance, LLC, merged with and into
Appellee on May 1, 2011, under the merger laws of Delaware.

       “Generally, issues raised for the first time on appeal are not properly determined by the
appellate court.” Burden v. Seafort (In re Seafort), 437 B.R. 204, 224 (B.A.P. 6th Cir. 2010). The
issue of standing, however, is an exception to this rule because standing is a jurisdictional bar.
Normali v. O’Donnell (In re O’Donnell), 326 B.R. 901 (B.A.P. 6th Cir. 2005) (unpublished table
decision). As a result, even though Debtor failed to raise the issue of Appellee’s standing in the
bankruptcy court, the Panel may consider it.

       Section 1112(b) provides for dismissal of a chapter 11 case “on request of a party in interest.”
11 U.S.C. § 1112(b)(1). Section 1109(b) of the Bankruptcy Code provides that “a Party in interest,
including . . . a creditor, . . . may raise and appear and be heard on any issue is a case under this

                                                 -9-
chapter.” Under this definition, creditors clearly have standing to request conversion or dismissal
of a debtor’s case. In re Abijoe Realty Corp., 943 F.2d 121, 125 (1st Cir. 1991); Mitan v. Duval (In
re Mitan), 178 Fed. App’x 503, 506 (6th Cir. 2006). The Bankruptcy Code defines a “creditor” as
an “entity that has a claim against the debtor that arose at the time of or before the order for relief
concerning the debtor.” 11 U.S.C. § 101(1)(A). “Claim” is defined as “right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A).
Section 1109(b) “was intended to confer broad standing at the trial level” in chapter 11 cases. In re
Global Indus. Techs., Inc., 645 F.3d 201, 211 (3rd Cir. 2011).

        It is immaterial to the issue of Appellee ’s standing under § 1112(b) whether the mortgage
was validly assigned. Assuming, arguendo, that the mortgage or assignment in this case was
somehow defective, that defect would not defeat Appellee ’s status as a creditor in Debtor’s case
within the meaning of § 1109(b). Although a defective mortgage or assignment may extinguish a
creditor’s legal interest in the property and/or defeat his interest as against a subsequent lien creditor
or bona fide purchaser, the creditor would still have an equitable interest therein as against the
mortgagor. Drown v. Wells Fargo Bank (In re Scott), 424 B.R. 315, 327 (Bankr. S.D. Ohio 2010);
In re Wright Indus., 93 F. Supp. 58, 63 (D. Ohio 1950). Appellee clearly had standing to seek
dismissal of Debtor’s case under § 1112(b).

        To seek relief from the stay pursuant to 11 U.S.C. § 362(d), a party must be a “party in
interest.” As used in § 362, “party in interest” is not as broad as it is in § 1112(b).

        Generally, the real party in interest under § 362(d) is the one who, under applicable
        substantive law, has the legal right which is sought to be enforced or is the party
        entitled to bring suit. . . . The determination of whether a party is a “party in interest”
        for purposes of § 362(d) must be determined on a case-by-case basis, with reference
        to the interest asserted and how that interest is affected by the automatic stay.

In re Rice, 462 B.R. 651, 656 (B.A.P. 6th Cir. 2011) (internal quotation marks and citations
omitted.). Because the note and the mortgage were assigned to Chase Home Finance, LLC on
November 18, 2008, Debtor contends this entity was the proper party to foreclose on the property.




                                                   -10-
       As stated supra, “Chase Home Finance, LLC” merged “with and into” “JPMorgan Chase
Bank, National Association” effective May 1, 2011, pursuant to Delaware’s Limited Liability
Company Act. Del. Code Ann. tit. 6, § 18-101 et seq. Section 209 of this act provides that

       (b) Pursuant to an agreement of merger or consolidation, 1 or more domestic limited
       liability companies may merge or consolidate with or into 1 or more domestic limited
       liability companies or 1 or more other business entities formed or organized under
       the laws of the State of Delaware or any other state or the United States . . ., with
       such domestic limited liability company or other business entity as the agreement
       shall provide being the surviving or resulting domestic limited liability company or
       other business entity.
       ...
       (g) When any merger or consolidation shall have become effective under this
       section, for all purposes of the laws of the State of Delaware, all of the rights,
       privileges and powers of each of the domestic limited liability companies and other
       business entities that have merged or consolidated, and all property, real, personal
       and mixed, and all debts due to any of said domestic limited liability companies and
       other business entities, as well as all other things and causes of action belonging to
       each of such domestic limited liability companies and other business entities, shall
       be vested in the surviving or resulting domestic limited liability company or other
       business entity, and shall thereafter be the property of the surviving or resulting
       domestic limited liability company or other business entity as they were of each of
       the domestic limited liability companies and other business entities that have merged
       or consolidated, . . . .

Del. Code Ann. tit. 6 § 18-209(b) and (g). Pursuant to this section, JPMorgan Chase Bank and
Chase Home Finance merged into one entity on May 1, 2011: “JPMorgan Chase Bank National
Association.” The resulting entity, JPMorgan Chase Bank, aka the Appellee in this case, stepped
into the shoes of Chase Home Finance and gave JPMorgan Chase Bank the right to enforce
obligations owing to Chase. See In re Tamarack Resort, LLC, No. 09-03911-TLM, 2010 WL
1049955, *4 (Bankr. D. Id. 2010) (following merger of two limited liability companies, all the debts
and liabilities of the two LLCs attached to the resulting LLC). As a result, Appellee had standing
to seek relief from the stay on the Kemper Lane Property under § 362(d).


B.     11 U.S.C. § 1112(b)
       The first issue addressing the actions of the bankruptcy court is whether it erred in dismissing
Debtor’s chapter 11 case “for cause.” Such dismissal is provided for in 11 U.S.C. § 1112(b)(1)
which states, subject to exceptions not applicable in this case,

                                                 -11-
        on request of a party in interest, and after notice and a hearing, the court shall convert
        a case under this chapter to a case under chapter 7 or dismiss a case under this
        chapter, whichever is in the best interests of creditors and the estate, for cause . . .

11 U.S.C. § 1112(b)(1) (emphasis added). Section 1112(b)(4) contains a non-exhaustive list of
examples of “cause” justifying dismissal of a chapter 11 case. These examples include:
        (A) substantial or continuing loss to or diminution of the estate and the absence of
        a reasonable likelihood of rehabilitation;
        ...
        (C) failure to maintain appropriate insurance that poses a risk to the estate or to the
        public;
        ...
        (E) failure to comply with an order of the court;
        ...
        (K) failure to pay any fees or charges required under chapter 123 of title 28;
         ...
        (M) inability to effectuate substantial consummation of a confirmed plan;

11 U.S.C. § 1112(b)(4).


        Although a debtor’s bad faith is not included in the non-exhaustive list in § 1112(b)(4), it is
well-settled in the Sixth Circuit that a debtor’s bad faith in filing a chapter 11 may serve as cause for
dismissal under § 1112(b)(1). Trident Assocs. Ltd. P’ship v. Metro. Life Ins. Co. (In re Trident
Assocs. Ltd. P’ship), 52 F.3d 127, 130 (6th Cir. 1995); Mich. Nat’l Bank v. Charfoos (In re
Charfoos), 979 F.2d 390, 392 (6th Cir. 1992). The party seeking dismissal of a case under § 1112(b)
must demonstrate a debtor’s bad faith by a preponderance of the evidence. Alt v. United States (In
re Alt), 305 F.3d 413, 420 (6th Cir. 2002); In re Westgate Props., Ltd., 432 B.R. 720, 723 (Bankr.
N.D. Ohio 2010). A bankruptcy court has broad discretion to determine if dismissal of a chapter 11
case for cause is warranted. In re Gateway N. Estates, Inc., 165 B.R. 427, 428 (E.D. Mich. 1994).
“Accordingly, the decision to dismiss the case will be upheld unless it was an abuse of discretion,
defined as ‘a definite and clear conviction that the trial court committed a clear error of judgment.’ ”
In re AMC Mortg. Co., 213 F.3d at 920 (citing Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th
Cir.1996)).


        No single test exists for determining whether a bankruptcy petition was filed in good faith.
Trident Assocs. Ltd. P’ship, 52 F.3d at 131. Instead, it “is a fact-specific and flexible determination”


                                                   -12-
that must be made on a case-by-case basis by looking to a totality of the circumstances. In re Alt,
305 F.3d at 419; Metro Emps. Credit Union v. Okoreeh-Baah (In re Okoreeh-Baah), 836 F.2d 1030,
1033 (6th Cir. 1988) (“Good faith is an amorphous notion, largely defined by factual inquiry.”). A
debtor with no current income and whose prospects for future income are “tentative at best” will
have difficulty demonstrating that he has any good faith ability to effectuate a plan of reorganization
under chapter 11. In re Mitan, 168 B.R. 326, 329 (Bankr. E.D. Mich. 1994). Serial filings of a
chapter 11 petition can also evidence a lack of good faith justifying dismissal if the filings are
abusive. Primestone Inv. Partners, L.P. v. Vornado PS, L.L.C. (In re Primestone Inv. Partners,
L.P.), 272 B.R. 554, 557 (D. De. 2002). If a court determines that a debtor has filed her chapter 11
petition in bad faith, dismissal of the case rather than conversion is warranted. Results Sys. Corp.
v. MQVP, Inc., 395 B.R. 1, 5 (E.D. Mich. 2008) (“[A]bsent a finding of bad faith or extreme
circumstances, the motion to convert should be granted.” (internal citation and quotation marks
omitted)).


        In the case presently before the Panel, the bankruptcy court stated numerous reasons it was
dismissing Debtor’s case under § 1112(b) including Debtor’s serial filings; failure to “aggressively
or diligently” pursue any of her cases; failure to comply with the filing requirements in any of her
cases; failure to produce documents at two of the four § 341 meetings in her Chapter 7 Case; and
failure to pay the filing fee in installments by the deadlines in her chapter 11 case. The bankruptcy
court also stated that it appeared Debtor’s primary reason for filing her bankruptcy petitions was to
stop foreclosure proceedings on her real property. All in all, the bankruptcy court concluded that
Debtor’s actions did not lead it to believe that Debtor was seeking bankruptcy relief in an “honest
and . . . forthright fashion.”


        The bankruptcy court clearly did not abuse its discretion in granting Appellee ’s Motion to
Dismiss Debtor’s bankruptcy case for cause pursuant to 11 U.S.C. § 1112(b).


C.      11 U.S.C. §§ 109(g) and 349(a)


        The bankruptcy court provided in its July 14, 2011 order that dismissal of Debtor’s case was
with prejudice for a period of 180 days. Section 349(a) of the Bankruptcy Code provides that

                                                 -13-
“[u]nless the court, for cause, orders otherwise, . . . dismissal of a case under this title [does not]
prejudice the debtor with regard to the filing of a subsequent petition under this title, except as
provided in section 109(g) of this title.” Section 109(g) provides:

       Notwithstanding any other provision of this section, no individual or family farmer
       may be a debtor under this title who has been a debtor in a case pending under this
       title at any time in the preceding 180 days if–


               (1) the case was dismissed by the court for willful failure of the
               debtor to abide by orders of the court, or to appear before the court in
               proper prosecution of the case;


11 U.S.C. § 109(g). Taken together, §§ 109(g) and 349(a) grant a bankruptcy court the authority to
prohibit bankruptcy filings for at least 180 days “for cause.” Cusano v. Klein (In re Cusano),
431 B.R. 726, 736 (B.A.P. 6th Cir. 2010). “Section 109(g) represents Congress’s response to the
problem created by those debtors who make sequential filings to abuse the Code and creditors.” In
re Pike, 258 B.R. 876, 881 (Bankr. S.D. Ohio 2001). Pursuant to 11 U.S.C. § 362(b)(21), the
automatic stay does not apply to “any act to enforce any lien against or security interest in real
property” in cases in which the debtor is ineligible for bankruptcy relief under § 109(g).

       Although“willful” as used in § 109(g)(1) is not defined in the Bankruptcy Code, courts have
held that

       a mere failure to make a payment under a Chapter 13 plan or failure to appear at the
       first meeting or a court hearing, will not, in itself, be sufficient to sustain a finding
       of willful conduct under this subsection.
       On the other hand, the court will construe repeated failure to appear or lack of
       diligence as willful conduct. Repeated conduct strengthens the inference that the
       conduct was deliberate. Additionally, the court will infer from a pattern of dismissals
       and refilings in unchanged circumstances willful failure to abide by orders of the
       court and an abuse of the bankruptcy process which this amendment was designed
       to prevent.

In re Nelkovski, 46 B.R. 542, 544 (Bankr. N.D. Ill. 1985). See also Casse v. Key Nat’l Bank Assoc.
(In re Casse), 198 F.3d 327, 336-37 (2nd Cir. 1999) (agreeing with Sixth Circuit cases).




                                                 -14-
        In the case presently before the Panel, the bankruptcy court set forth numerous reasons why
it was dismissing Debtor’s case with prejudice for a period of 180 days under §§ 109(g) and 349(a).
The court determined that Debtor was a serial filer who had repeatedly sought the protections of the
Bankruptcy Code in an effort to thwart the foreclosure efforts of Appellee. The bankruptcy court
also found that Debtor had failed in her chapter 11 case, as well as her two prior cases, to comply
with her statutory duties by not filing her schedules with her petition, by not paying the filing fee in
installments in the chapter 11 case timely and by failing to produce the required documentation at
her § 341 meeting of creditors in her Chapter 7 Case. The bankruptcy court concluded that Debtor’s
behaviors had frustrated the bankruptcy process in three cases and that she did not appear to be
seeking bankruptcy relief in a “forthright” manner.

        In this case, the bankruptcy court dismissed Debtor’s case with prejudice only after finding
that Debtor had willfully failed to abide by her statutory duties under the Bankruptcy Code and had
abused the bankruptcy process by repeatedly filing for bankruptcy relief . Based on the evidence that
was before it, the bankruptcy court did not abuse its discretion in granting Appellee’s request for
dismissal with prejudice for a period of 180 days.

D.      11 U.S.C. §§ 105(a), 349(a) and 362(d)(4)

        The July 14, 2011 order also provided for permanent in rem relief against the Kemper Lane
Property such that “Debtor, or anyone in contractual privity with the Debtor or anyone having or
purporting to have a possessory interest in the [Kemper Lane Property] is permanently barred from
ever listing said Property or the debt to [Appellee ] in a future bankruptcy petition; and the automatic
stay on any filing of a petition for relief made in violation of such in rem relief shall be declared
invalid.” The order stated the relief was granted pursuant to 11 U.S.C. §§ 105 and 362(d)(4).

        The Panel will first address the permanent in rem relief as it relates to Debtor or anyone in
contractual privity with Debtor. Section 362(d)(4) of the Bankruptcy Code provides

        (d) On request of a party in interest and after notice and a hearing, the court shall
        grant relief from the stay provided under subsection (a) of this section, such as by
        terminating, annulling, modifying, or conditioning such stay–

                ...


                                                  -15-
               (4) with respect to a stay of an act against real property under
               subsection (a), by a creditor whose claim is secured by an interest in
               such real property, if the court finds that the filing of the petition was
               part of a scheme to delay, hinder, or defraud creditors that involved
               either--


                       (A) transfer of all or part ownership of, or other
                       interest in, such real property without the consent of
                       the secured creditor or court approval; or

                       (B) multiple bankruptcy filings affecting such real
                       property.


               If recorded in compliance with applicable State laws governing
               notices of interests or liens in real property, an order entered under
               paragraph (4) shall be binding in any other case under this title
               purporting to affect such real property filed not later than 2 years after
               the date of the entry of such order by the court, except that a debtor
               in a subsequent case under this title may move for relief from such
               order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any Federal, State, or local governmental
               unit that accepts notices of interests or liens in real property shall
               accept any certified copy of an order described in this subsection for
               indexing and recording.

11 U.S.C.A. § 362(d)(4). Section 362(b)(20) further provides that the filing of a bankruptcy petition
does not operate as a stay against

       any act to enforce any lien against or security interest in real property following entry
       of the order under subsection (d)(4) as to such real property in any prior case under
       this title, for a period of 2 years after the date of entry of such order, except that the
       debtor, in a subsequent case under this title, may move for relief from such order
       based upon changed circumstances or for other good cause shown, after notice and
       a hearing;11 U.S.C. § 362(b)(20).


       A creditor moving for relief pursuant to § 362(d)(4) “bears the initial burden to establish a
prima facie case as to all the elements.” In re Poissant, 405 B.R. 267, 273 (Bankr. N.D. Ohio 2009).
Under § 362(d)(4), a creditor must prove that (1) the debtor engaged in a scheme, (2) to delay, hinder
or defraud the creditor, and (3) which involved either the transfer of property without the creditor’s


                                                  -16-
consent or court approval or multiple filings.5 Id. In order for § 362(d)(4) relief to be effective, the
order granting the relief must be recorded “in compliance with applicable laws governing notices of
interests or liens in real property.” 11 U.S.C. § 362(d)(4). See also General Motors Co. v. Heraud
(In re Heraud), 410 B.R. 569, 578-79 (Bankr. E.D. Mich. 2009) (a continuing pattern of wrongful
behavior is a stronger indication of actual intent); In re Smith, 395 B.R. 711, 719 (Bankr. D. Kan.
2008) (a “scheme” is “a plan or design or an ‘artful plot’”); In re Henderson, 395 B.R. 893, 902
(Bankr. D.S.C. 2008) (a court may infer an intent to hinder or delay from serial bankruptcy filings
if the debtor sought repeated bankruptcy protection for the sole purpose of stopping foreclosure
actions); Matter of McKanders, 42 B.R. 108, 109 (Bankr. N.D. Ga. 1984) (filing bankruptcy petition
as means of stopping a state foreclosure on real property qualifies as a plan to hinder and delay a
creditor’s rights to property).


        Debtor had notice of the hearing on Appellee’s Motion to Dismiss which included the request
for in rem relief. A copy of the motion and notice of the hearing were served on Debtor at her
residence thereby giving her husband constructive notice of the matter. The bankruptcy court set
forth detailed reasons for its dismissal of Debtor’s case with prejudice and its imposition of in rem
relief against the Kemper Lane Property. The bankruptcy court determined Debtor was a serial filer
who had abused the bankruptcy process and Appellee’s rights by continually thwarting the
foreclosure proceedings. Appellee has been attempting to foreclose on the Kemper Lane Property
since 2008—all the while not receiving any type of payment from Debtor. Every time Appellee
made progress in the state court foreclosure proceedings, Debtor would file a new bankruptcy
petition.


        Additionally, Debtor’s filings in her bankruptcy cases, as well as her pleadings in this appeal,
indicate that circumstances have not changed between her bankruptcy filings. On her statement of
current monthly income in her Chapter 13 Case, Debtor indicated that her only source of income was
$7,645.00 per month from her rental properties and $2,500.00 in child support. When she filed the
Chapter 7 Case in 2010 and her chapter 11 case in 2011, her sole source of monthly income was the


        5
         Poissant was issued prior to the 2010 amendments to § 362(d)(4). As a result, the court
listed the second element of a § 362(d)(4) action as “to delay, hinder, and defraud.” Poissant, 405
B.R. at 273.

                                                  -17-
rental property. Debtor stated in her objection to Appellee ’s motion to dismiss that most of the
rental properties were currently vacant. And, despite all her assertions about her hopes for the food
truck business and the online auction site, Debtor has demonstrated no realistic ability to establish
those businesses in the near future. She does not have a business license for either, does not own
a food truck, and has not located suppliers or customers for the online business.


        Based upon all of the evidence before it, the bankruptcy court did not abuse its discretion in
granting Appellee permanent in rem relief against the Kemper Lane Property as it relates to Debtor
and anyone in contractual privity with the Debtor.


        The Panel will now address the language in the July 14, 2011 order which purports to
(a) impose a permanent injunction against “anyone having or purporting to have a possessory interest
in the [Kemper Lane Property]” without limiting such injunction to individuals whose claim would
be derived from the debtor and (b) enjoin the Debtor and other categories of individuals from listing
debt associated with the Kemper Lane Property in future bankruptcy cases.


        With respect to the language addressing a permanent injunction against anyone having a
possessory interest in the Kemper Lane Property, the Panel could infer that submitting counsel
merely erred in not stating that parties bound by the injunction would only be those whose claim was
derived from the debtor. As drafted, however, the injunction could be construed somehow to run
with the Kemper Lane Property. In any event, counsel who prepared the order simply parroted the
relief originally requested in the motion. Once a hearing has occurred with respect to a contested
matter, prevailing counsel needs to revisit what relief the judge noted as appropriate at the hearing.
If the moving party has requested relief on which the hearing record is silent, the moving and
generally prevailing party cannot always treat the situation as if all requested relief has been granted.
The bankruptcy judge in this case dealt with this matter in detail. It was certainly open to movant’s
counsel to seek clarification from the bankruptcy judge about whether the other aspects of relief in
the prayer would be granted by the Court. This is especially so in light of the Southern District of
Ohio Bankruptcy Court’s Local Rule L.B.R. 9072-1, titled “Orders--Proposed.” Subsection (f) of
that rule provides



                                                  -18-
        (f) Submission of Proposed Order Following Hearing or Trial. Unless otherwise
        ordered by the court, within seven (7) days after hearing or trial, the prevailing party
        shall submit to the court a proposed order conforming to the court’s decision. The
        use of telephone or other authorization for opposing counsel's signature is encouraged
        by the court, but the signature of opposing counsel is not required for entry of the
        court's order.

S.D. Ohio L.B.R. 9072-1(f) (emphasis added).


        Potentially more troubling is the language enjoining the listing of a debt associated with the
Kemper Road Property in a future bankruptcy case. Such relief could be construed as the functional
equivalent of treating any deficiency that would result from the disposition of the Kemper Lane
Property as a nondischargeable debt. Movant had not raised § 523 in its motion, nor would a motion
be the appropriate procedure for doing so. Had movant’s counsel sought clarification from the
bankruptcy judge at the hearing about whether such relief would be granted as a result of its §§ 362
and 549 motion, this Panel is confident that the bankruptcy judge would have analyzed that issue as
carefully as he did the dismissal and in rem relief with respect to the Debtor.


        This Panel consists of bankruptcy judges who are keenly aware of the high volume of orders
that bankruptcy courts enter on a daily basis, in numerous procedural settings ranging from default
to consensual with respect to certain parties in a case to orders following hearings of contested
matters. Changes in court technology have facilitated the uploading of proposed orders to
bankruptcy courts. On a typical day it is not unusual for a single bankruptcy judge to be in receipt
of 100 or more proposed orders. The duty of submitting counsel to prepare accurate proposed orders
is paramount in today’s bankruptcy practice. Bankruptcy counsel often start with templates. The
use of such templates can contribute to efficiency in their practice, but counsel must recognize that
templates addressing prayers for relief (1) must not exceed the scope of relief which a court could
afford in the particular procedural setting and (2) must be reviewed in the context of hearing activity
in the particular case.


        Based upon the foregoing, the Panel will remand the July 14, 2011 order to the bankruptcy
court with instructions to enter an amended order which accurately reflects the bankruptcy court’s



                                                  -19-
ruling at the June 30, 2011 hearing such that the in rem relief applies to the Debtor and anyone in
contractual privity with the debtor.


E.      Debtor’s Remaining Allegations


        In addition to the issues already discussed, Debtor also made allegations that the bankruptcy
court violated her due process rights under the 7th and 14th Amendments. Her argument centers
around the bankruptcy court’s alleged failure to grant her request for a “jurial trial,” (Apt. Brief Page
4-1), and the bankruptcy court’s alleged deprivation of her property. Each argument is wholly
without merit. As stated supra, Debtor filed a motion for a jury trial on June 30, 2011; however, the
bankruptcy court did not set that motion for a hearing or issue an order denying that motion.
Although the bankruptcy court stated in court that Debtor was not entitled to a jury trial, of
Appellee’s Motion to Dismiss, the bankruptcy court specifically stated that Debtor’s motion for a
jury trial was not properly before the court at the June 30, 2011 hearing and the bankruptcy court did
not issue an order on Debtor’s jury trial motion. As such, that issue is not properly before the Panel.


        Even if the Panel were to determine that the bankruptcy court’s July 14, 2011 order had the
effect of denying Debtor’s jury motion, there would be no relief this Panel could grant her. Pursuant
to 28 U.S.C. § 157(e), a bankruptcy court may conduct a jury trial in a core proceeding “only if
‘specially designated’ by the district court and ‘with the express consent of all the parties.” Vigh v.
Yates (In re Vigh), 85 F.3d 630 (6th Cir. 1996) (citing 28 U.S.C. § 157(e) (emphasis added)).
Appellee did not consent to a jury trial in this matter. Consequently, the bankruptcy court could not
have granted Debtor’s motion.


        Debtor’s allegations regarding deprivation of her property rights in violation of the
Fourteenth Amendment concern Rebel Properties, LLC, (referred to by Debtor as “Robel Properties
LLC”) and their foreclosure of Debtor’s property on “Race Street”in Cincinnati. Rebel Properties,
LLC, never sought any relief in Debtor’s chapter 11 case nor did they join with Appellee in seeking
dismissal of Debtor’s case. The Race Street properties were not at issue in the dispute with
Appellee. Rebel Properties, LLC, also never sought any type of relief in either of Debtor’s 2
previous bankruptcy cases. Considering the fact that Ohio is a judicial foreclosure state, any sale of

                                                  -20-
the Race Street Properties had to be set in motion well before dismissal of the instant chapter 11
case. Unless Rebel Properties allegedly violated the automatic stay by proceeding with the state
court foreclosure action, any challenge Debtor wants to make to the state court proceeding, including
any alleged due process violations caused therefrom, needs to be made in state court, not in the
bankruptcy court or with this Panel. For all of these reasons, Debtor’s arguments in her brief
regarding Rebel Properties, LLC, or the Race Street Properties are inapplicable to this appeal.


                                       V. CONCLUSION


       For the foregoing reasons, the Panel affirms that portion of the bankruptcy court’s July 14,
2011 order granting Appellee ’s Motion to Dismiss Debtor’s chapter 11 case for abuse with prejudice
for 180 days. The Panel also affirms that portion of the bankruptcy court’s order which grants
Appellee ’s request for in rem relief against the Kemper Lane Property pursuant to 11 U.S.C. §§ 105
and 362(d)(4) insofar as it applies to Debtor and anyone in contractual privity with the Debtor. The
Panel, however, remands the July 14, 2011 order to the bankruptcy court with instructions to enter
an amended order so that the relief set forth in that order accurately reflects the bankruptcy court’s
ruling at the June 30, 2011 hearing.




                                                 -21-